         Case 2:17-cr-00042-APG-CWH Document 108 Filed 04/15/19 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar Number 13644
   JARED L. GRIMMER
 3 Assistant United States Attorney
   District of Nevada
   501 Las Vegas Blvd. So., Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 jared.l.grimmer@usdoj.gov
   Attorneys for the United States
 6

 7                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,
                                                        Case No.: 2:17-cr-00042-APG-CWH
10                 Plaintiff,
                                                        Joint Stipulation to Continue
11                 v.                                   Government Response to Defendant’s
                                                        Motion to Sever
12   EDWIN ARNOLD, JR.,
                                                            (First Request)
13
                   Defendant.
14

15

16         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17 Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

18 Attorney, counsel for the United States of America, and Thomas A. Ericsson, counsel for

19 Edwin Arnold, Jr., that the government’s response to defendant’s motion to sever (ECF

20 No. 107) currently due on April 18, 2019, be vacated and continued one week to April 25,

21 2019, with defendant’s corresponding reply due on May 2, 2019.

22         This Stipulation is entered into for the following reasons:

23         1.     Government counsel needs additional time to properly respond to

24   defendant’s motion, to include researching the issues raised by the defendant.

25

26
          Case 2:17-cr-00042-APG-CWH Document 108 Filed 04/15/19 Page 2 of 3



 1          2.    Denial of this request for continuance could result in a miscarriage of

 2   justice.

 3          3.    This is the first request for continuance of the government response to

 4   defendant’s motion to sever.

 5

 6   DATED this 15th day of April, 2019.

 7

 8                                                   NICHOLAS A. TRUTANICH
                                                     United States Attorney
 9

10   By /s/ Thomas A. Ericsson                       By /s/ Jared L. Grimmer

11   THOMAS A. ERICSSON                              JARED L. GRIMMER
     Counsel for Edwin Arnold, Jr.                   Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25                                               2

26
          Case 2:17-cr-00042-APG-CWH Document 108 Filed 04/15/19 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
                                                       Case No.: 2: 17-cr-00042-APG-CWH
 4                 Plaintiff,

 5                 v.                                  ORDER
 6   EDWIN ARNOLD, JR.,

 7
                   Defendant.
 8

 9

10         IT IS THEREFORE ORDERED that the government’s response to defendant’s
11   motion to sever (ECF No. 107) currently due on April 18, 2019, be vacated and continued

12   to April 25, 2019, with defendant’s corresponding reply due on May 2, 2019.

13                     16th
           DATED this _______ day of April, 2019.
14

15
                                              UNITED STATES DISTRICT JUDGE
                                                            MAGISTRATE  JUDGE
16

17

18

19

20

21

22

23

24

25                                               3

26
